This is an application for leave to appeal from refusal of a writ of habeas corpus. The applicant was tried in the Circuit Court of Prince George's County on a charge of perverted sexual practice and represented by counsel. He was found guilty by a jury and sentenced to two years in the House of Correction. He contends that he was convicted on perjured testimony, that the Court admitted testimony of the commission of the crime on a date different from that in the indictment, that the jury was not impartial, because it convicted him upon this testimony.
All of these contentions are without merit. The weight or legal sufficiency of evidence to convict cannot be reviewed in a habeas corpus proceeding. Bernard v. Warden, 187 Md. 273, 49 A.2d 737;Rountree v. Wright, 189 Md. 292, 55 A.2d 847. Questions relating to the admissibility of evidence can only be raised upon direct appeal. Compare Conley v. Warden, 190 Md. 750,59 A.2d 684, and Jackson v. Warden, 190 Md. 748, 60 A.2d 524. The petition upon its face shows no facts tending to show a denial of constitutional rights.
Application denied, without costs. *Page 715